Title: To Alexander Hamilton from Joseph Whipple, 15 February 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmouth New Hamp. Feb. 15th 1791
Sir

Your letter of the 23rd Ulto. I have received and in pursuance of your directions have agreed for the Hull of a Vessel for a Cutter for this Station of 44 feet Keel payable (say 46 Straight rabbet) 15 Beam & 6½ hold at 9 Dollars pr. Ton.
I could find no person on whom I could depend for a good Vessel that would undertake the whole equipments fit for Sea at 22½ Dollrs. per Ton, or indeed at any rate, it not being customary in this port ever to connect the Carpenters with all, or any other bills. I hope I shall be able to finish the Vessel at your limits but this must depend on the prices of Materials in the purchase of which no pains shall be spared in the exercise of the aconomy which you recommend. I found it of advantage in my agreement with the Carpenter to make him a payment of 100 Dollars.
It is the opinion of some sea men that a Sloop rigged Vessel would answer better the purpose than a Schr. If any directions on this point should be thought proper or if it may be left to the officer who is to command her, be pleased to direct me. The Vessel is to be delivered the 10th of May next.
I am Sir, very respectfully   your Most Obedt. servt.
Honble. Alex Hamilton Esqr.

